Citation Nr: 0011851	
Decision Date: 05/04/00    Archive Date: 05/12/00

DOCKET NO.  94-32 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by left arm and left hand discomfort.  

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
intractable plantar keratosis, right foot, status post-
operative right tibial sesamoid planing (previously evaluated 
as residuals of right foot surgery).

3.  Entitlement to a separate rating for a scar of the right 
foot.

4.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for chronic 
hidradenitis suppurativa, axilla area (previously evaluated 
as residuals of cysts under the arms). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran, her spouse and [redacted]


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1992.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a May 1994 rating action of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned separate noncompensable ratings for 
residuals of right foot surgery and residuals of cysts under 
the arms, effective from January 1, 1993.  Service connection 
was denied for pain in the left arm and hand and for fibroid 
tumors of the uterus.  

In August 1996 and February 1997, the veteran testified at 
personal hearings before Members of the Board sitting at the 
RO.  Transcripts of those hearings are associated with the 
record.  

The claim was previously before the Board in January and 
November 1997 and May 1999.  The January 1997 and May 1999 
remands were each for the purpose of affording the veteran a 
personal hearing before a Member of the Board sitting at the 
RO as Board Members who had conducted prior hearings were no 
longer with the Board.  In an August 1999 statement, the 
veteran indicated that she no longer desired a Travel Board 
hearing.  

In an April 1998 rating decision, the RO increased the rating 
for the service-connected right foot disability to 10 percent 
and increased the rating for the service-connected 
hidradenitis suppurativa to 10 percent, each effective from 
January 1, 1993.  Those evaluations remain in effect to the 
present.

It was noted in the November 1997 and May 1999 remands that 
the requirements for a proper withdrawal of the appeal of the 
issue of entitlement to service connection for fibroid tumors 
of the uterus had been satisfied.  The veteran had expressed 
her desire to withdraw that issue from appeal in a February 
1997 Travel Board hearing and her request was subsequently 
reduced to writing in a transcript of that hearing.  
Consequently, the issue was no longer before the Board.  See 
38 C.F.R. § 20.204 (1999).  Cf. Tomlin v. Brown, 5 Vet. 
App. 355 (1993).  In an August 1999 statement, the veteran 
continued to complain of disability associated with fibroid 
tumors and stated that she was "appealing" the previous 
ruling.  As that issue is not presently before the Board, it 
is referred to the RO for any action deemed appropriate.  

In that same statement, the veteran referenced the service-
connected cyst on the right buttock and indicated that that 
condition had apparently become more severe.  As the issue of 
an increased rating for that condition is not presently 
before the Board, it is referred to the RO for appropriate 
action.  

As the appeals regarding the evaluations of the service-
connected right foot and underarm cyst disabilities involve 
original claims, the Board has framed those issues as shown 
on the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  The veteran's claim of service connection for a 
disability manifested by left hand and left arm discomfort is 
plausible.  

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeals with regard to the 
claims for increase has been obtained.  

3.  Symptoms due to the veteran's service-connected right 
foot disability include discomfort with metatarsophalangeal 
motion.  At no time since service has the veteran's service-
connected right foot disability been manifested by findings 
which equate to moderately severe foot injury. 

4.  The veteran is shown to have a tender scar over the first 
metatarsophalangeal joint.  

5.  At no time since service has the veteran's service-
connected hidradenitis suppurativa, chronic, been manifested 
by exudation or itching constant, extensive lesions. or 
marked disfigurement.  Limitation of function of the part 
affected has not been demonstrated. 


CONCLUSIONS OF LAW

1.  The claim of service connection for a disability 
manifested by left hand and left arm discomfort is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for the assignment of an increased rating 
for the service-connected intractable plantar keratosis, 
right foot, status post-operative right tibial sesamoid 
planing have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.59, 4.71a, 
including Diagnostic Codes 5003, 5010, 5279, 5284 (1999).

3.  A separate 10 percent rating for the service-connected 
residual scar due to the intractable plantar keratosis, right 
foot, status post-operative right tibial sesamoid planing is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.14, 4.118, including Diagnostic Codes 7803, 7804, 
7805 (1999).  

4.  The criteria for the assignment of an increased rating 
for the service-connected hidradenitis suppurativa, chronic, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.20, 4.118, including Diagnostic Codes 
7805, 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the present case, the evidence of record includes an in-
service diagnosis of intermittent paresthesia of the left 
arm; a finding of left arm numbness and tingling on 
separation; the veteran's testimony that she has had problems 
with her left arm and hand since that time; and VA treatment 
records dated from 1994 to 1996, showing her symptoms have 
been attributed to various diagnoses.  Under these 
circumstances, the Board finds that the veteran's claim is 
plausible and thus well grounded.  See Savage; Caluza, supra.

II.  Increased Ratings

The veteran contends that the service-connected right foot 
disability and hidradenitis suppurativa, axilla, are more 
severe than the current ratings, assigned following the 
initial grants of service connection in the rating action on 
appeal, indicate.  The Board notes that at the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found-"staged" ratings.  
See Fenderson, supra.  The Board finds that the veteran's 
claims are plausible and capable of substantiation and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
See Proscelle v. Derwinski, 2 Vet. App. 629 (1992); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).  The Board is satisfied 
that all relevant evidence has been obtained, and that no 
further assistance is required to comply with 38 U.S.C.A. § 
5107(a). 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Intractable plantar keratosis, right foot, status post-
operative right tibial sesamoid planing.  The evidence of 
record includes an April 1993 operation report which noted 
pre-and post-operative diagnoses of intractable plantar 
keratosis, subtibial sesamoid, right foot for which the 
veteran underwent right tibial sesamoid planing.  In the May 
1994 rating action presently on appeal, the RO granted 
service connection for residuals of right foot surgery and 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5284, effective from 
January 1, 1993.  In an April 1998 rating action, the RO 
increased the rating to 10 percent, effective from January 1, 
1993, included a citation to Diagnostic Code 5279 and 
characterized the disability as intractable plantar 
keratosis, right foot, status post-operative right tibial 
sesamoid planing.  

Under the provisions of Diagnostic Code 5279, pertaining to 
metatarsalgia, anterior, (Morton's disease), 10 percent is 
the maximum schedular rating for assignment for unilateral or 
bilateral involvement.

Under the provisions of Diagnostic Code 5284 pertaining to 
foot injuries, a 10 percent rating is warranted for moderate 
injury.  A 20 percent rating is for assignment where there is 
moderately severe foot injury; 30 percent is warranted for 
severe foot injuries.  

Under Diagnostic Code 5280, a 10 percent rating is warranted 
for unilateral hallux valgus, operated with resection of the 
metatarsal head or severe, if equivalent to amputation of the 
great toe. 

Under Diagnostic Codes 5003, 5010, traumatic arthritis is 
rated as degenerative arthritis, which is evaluated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  The 
diagnostic codes for foot disabilities, Codes 5276 through 
5284, do not include a diagnostic code specifically for 
limitation of motion of the big toe, or any other individual 
toe.  Under Diagnostic Code 5003, when limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion.  For the 
purpose of rating disability from arthritis, multiple 
involvement of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f). 

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The veteran was afforded a VA examination in November 1993 
which noted a history of plantar warts on the right foot ; 
however, no current findings were reported.  When the Board 
reviewed the veteran's appeal in November 1997, it was noted 
that the veteran testified that she had continued to have 
problems with her right foot, but the evidence of record was 
insufficient to rate the severity of the condition.

The veteran had testified at a February 1997 hearing that she 
continued to suffer pain in the right foot after the 1993 
surgery.  She and her husband testified that he would 
"shave" the right foot bunion on a regular basis, providing 
pain relief for a short period of time.  

The veteran presented to a VA examination in April 1998 at 
which time the examiner noted that the claims folder had been 
reviewed prior to the examination.  The veteran complained of 
significant pain and discomfort over her right great toe 
which did not respond to shoe modifications.  She reported 
the she had undergone surgery in 1993 with shaving of the 
medial aspect of her great toe.  She complained that the pain 
was actually worse after surgery, with pain on ambulation and 
with activity.  The veteran reportedly took Tylenol for pain 
relief.

The veteran was noted to be ambulating with a reciprocating 
heel toe gait.  Physical examination of the right foot showed 
no deformity.  There was a well healed incision over the 
first metatarsophalangeal joint which was tender to 
palpation.  Range of motion of the metatarsophalangeal join 
was demonstrated as 15 degrees of dorsiflexion, 15 degrees of 
plantar flexion with minimal crepitus.  There was no residual 
hallux valgus deformity noted.  The veteran was able to toe 
raise with discomfort as well a heel walk.  The right lower 
extremity was noted to be neurovascularly intact.  X-ray 
studies revealed minimal hallux valgus and minimal arthritic 
changes involving distal interphalangeal joints to a greater 
extent.  The diagnostic impression was that of status-post 
bunionectomy of the right foot with persistent pain.  The 
examiner further commented that the veteran had residual 
discomfort with metatarsophalangeal motion.  

The Board notes that the veteran complained of pain in the 
right great toe, demonstrated range of motion of the 
metatarsophalangeal joint with minimal crepitus and was noted 
to have residual discomfort with metatarsophalangeal motion.  
The Board further notes, however, that the 10 percent rating 
presently assigned under Diagnostic Code 5279 is the maximum 
schedular rating under that code  and contemplates pain and 
tenderness in the metatarsal region.  Thus, the Board finds 
no basis on which to grant a higher evaluation under 
limitation of motion criteria due to pain.  See DeLuca, 
supra.  

The Board also finds that an increased rating is not 
warranted under Diagnostic Code 5284.  Although the term 
"moderately severe" is not defined by regulation, the rating 
criteria pertaining to the feet and toes contemplates 20 
percent ratings in cases where problems include such 
difficulties as dorsiflexion of all toes unilaterally and 
marked tenderness under the metatarsal heads.  See Diagnostic 
Code 5278 (no more than 10 percent is warranted even if the 
great toe is dorsiflexed).  A 20 percent rating may also be 
assigned when there is moderately severe malunion or nonunion 
of the tarsal or metatarsal bones, Diagnostic Code 5283, or 
severe pes planus with such difficulties as marked deformity 
or pain on manipulation and use accentuated.  Diagnostic Code 
5276.  The evidence of record does not show that the 
veteran's disability approximates that degree of severity.  
The most recent VA examination reported noted no deformities 
of the right foot and minimal crepitus.  

An increased rating may be assigned under the criteria 
pertaining to several other foot disabilities, if shown.  
These are weak foot (Diagnostic Code 5277), claw foot 
(Diagnostic Code 5278), hallux valgus (Diagnostic Code 5280), 
hammer toe (Diagnostic Code 5282), and malunion or nonunion 
of the tarsal or metatarsal bones (Diagnostic Code 5283).  38 
C.F.R. § 4.71a (1999).  However, the medical evidence does 
not show, nor has it been contended, that the veteran has any 
of these conditions.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and the veteran is not entitled to an increased rating for 
intractable plantar keratosis, right foot, status post-
operative right tibial sesamoid planing at any time from the 
original grant of service connection to the present.  See 
Fenderson, supra.  

The Board does find that the evidence warrants the assignment 
of a separate 10 percent rating for a right foot scar as a 
residual of the service-connected right foot surgery.  
Tenderness over the area of the scar was noted on the April 
1998 VA examination.  Such a scar may be rated separately 
from the service-connected right foot disability where the 
symptomatology associated with each is separate and distinct, 
with no "overlapping."  Esteban v. Brown, 6 Vet. App. 259 
(1994).  Given that the scar was shown to be tender, a 
separate 10 percent rating is warranted under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  As there is no evidence that 
the scar interferes with the function of the right foot, 
there is no basis for the assignment of an increased or 
separate rating under the criteria of Diagnostic Code 7805.  

Chronic hidradenitis suppurativa, axilla.  In the May 1994 
rating action presently on appeal, the RO considered the 
report of a November 1993 VA examination which showed scars 
and areas of induration in the axilla bilaterally consistent 
with prior abscesses along with prior incision and drainage 
of same and included a diagnosis of history of folliculitis 
in the axilla bilaterally.  Based on that report and a review 
of the service medical records, the RO granted service 
connection and assigned a noncompensable rating for scars, as 
residuals of cysts under the arms, effective from January 1, 
1993.

When the Board reviewed the veteran's appeal in November 
1997, it was noted that the evidence of record did not 
include any indication as to the severity of the underarm 
scars and the case was remanded in order to obtain further 
medical evidence.

Post-service medical records include a May 1995 VA 
dermatology consultation during which the veteran's history 
of intermittent boils in the left axilla was noted.  The 
examiner observed that the axillae were presently clear.  
There were some small scars and a "few" comedones in the 
left axilla.  The assessment was that of hidradenitis 
suppurativa.

The veteran presented to a VA examination in April 1998 at 
which time the examiner noted that the claims folder was 
available for review.  The veteran described boils under her 
arms, left more than right, which reportedly erupt 
approximately two to three times per month.  She indicated 
that she had continual difficulty with the boils.  Physical 
examination of the left axilla revealed thin ulcerated lesion 
in the mid axilla, with slight crusting noted, but no 
appreciable discharge.  The examiner noted that a full 
examination of either axilla was difficult secondary to the 
veteran withdrawing from apparent tenderness.  No definite 
masses could be palpated.  No pustules were appreciated and 
no areas of fluctuance could be identified.  The diagnostic 
impression was that of hidradenitis suppurativa, chronic.  
The examiner observed that the veteran likely was having some 
degree of pain secondary to hidradenitis; however, some of 
the examination findings "appear[ed] to be exaggerated to 
some extent."  The condition was considered irritating and 
uncomfortable; however, the examiner commented that it would 
not be disabling to any significant degree.

In an April 1998 rating action, the RO assigned a 10 percent 
rating under 38 C.F.R. § 4.118, Diagnostic Codes 7805, 7806, 
effective from January 1, 1993.  

The RO has evaluated the veteran's service-connected skin 
condition as analogous to scars under Diagnostic Code 7805 or 
to eczema under Diagnostic Code 7806.  38 C.F.R. § 4.20.  
Under the rating criteria pertaining to scars, a 10 percent 
rating is the maximum schedular rating for superficial, 
poorly nourished scars with repeated ulceration, or scars 
which are shown to be tender and painful on objective 
demonstration.  Diagnostic Codes 7803, 7804.  Under 
Diagnostic Code 7805, a scar is rated on limitation of 
function of the part affected.

Under Diagnostic Code 7806, a 10 percent evaluation is 
warranted when the disability is manifested by exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A maximum 50 percent is appropriate when the 
disability is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant. 

The medical evidence of record includes a November 1993 VA 
examination which noted areas of induration in the axilla 
bilaterally, consistent with prior abscesses along with prior 
incision and drainage of same.  The only entry in post-
service medical records which refers to the condition at 
issue noted that the axillae were clear, with some small 
scars and a few comedones in the left axilla.  The most 
recent VA examination included a finding of a thin ulcerated 
lesion in the left mid axilla, with crusting, but no 
discharge.  There were no definite masses palpated and no 
pustules appreciated.  While the examiner commented that a 
full examination of either axilla was difficult because the 
veteran was withdrawing from apparent tenderness, it was 
further observed that some of the findings appeared 
"exaggerated."  While the condition was considered 
uncomfortable, the examiner opined that it was not disabling 
to any significant degree.

The Board notes the Court's holding in Ardison v. Brown, 6 
Vet. App. 405, 407 (1994), wherein it was determined that 
certain disabilities, such as eczema, are of a fluctuating 
nature with improvement followed by recurrence.  In this 
case, the outpatient treatment records in May 1995 showed no 
evidence of an active disease; the axillae were clear.  There 
is no indication of constant itching and exudation, extensive 
lesions, or marked disfigurement so as to warrant assignment 
of a 30 percent rating under Diagnostic Code 7806.  In 
addition, there is no indication that the function of 
affected body part is limited.  Accordingly, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and the veteran is not entitled to an 
increased rating for hidradenitis suppurativa, chronic, at 
any time from the original grant of service connection to the 
present.  See Fenderson, supra.


ORDER

The claim of service connection for a disability manifested 
by left arm and left hand discomfort is well grounded and to 
this extent the appeal is allowed.

An increased rating for the service-connected intractable 
plantar keratosis, right foot, status post-operative right 
tibial sesamoid planing is denied.  

A separate 10 percent rating for the service-connected 
residual scar of the right foot is granted, subject to the 
regulations governing the payment of monetary benefits.  

An increased rating for the service-connected intractable 
hidradenitis suppurativa, chronic, is denied.  


REMAND

Inasmuch as the veteran has submitted a well-grounded claim 
of service connection, VA is obligated to assist him in the 
development of his claim.  38 U.S.C.A. § 5107(a). 

When the Board reviewed the veteran's appeal in November 
1997, it was noted that she had been diagnosed as having 
intermittent paresthesia of the left arm in May 1985 and had 
complained of persistent problems since that time.  It was 
contemplated that a VA examination conducted on remand would 
yield an opinion as to whether the veteran's current left arm 
and hand difficulties (variously attributed to thoracic 
outlet syndrome, cervical radiculopathy and carpal tunnel 
syndrome) were related to those experienced in service.  

The veteran was afforded a VA neurological examination in 
April 1998 and the examiner offered an opinion; however, the 
Board finds that examination is inadequate and another 
examination is required.  38 C.F.R. §§ 3.326, 3.327.  For 
example, the examiner commented that the veteran had not made 
any complaints referable to her left arm during service.  As 
such, her current complaints could not be related to service.  
The Board points out, as it did in the November 1997 remand 
as well, that the veteran did voice complaints of left arm 
difficulties during service and there is a documented 
diagnosis of intermittent paresthesia.  Furthermore, the 
veteran contends that she has continued to experience 
problems with her left arm and hand to the present.

Post-service medical records include the veteran's complaints 
and several different diagnoses; however, there is no opinion 
which relates the current findings to those complaints noted 
in service.  The evidence of record is insufficient to decide 
the issue of service connection with any certainty and since 
the Board cannot exercise its own independent judgment on 
medical matters, further examination is required, to include 
an opinion based on review of the entire record.  See Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated her for left 
arm or hand complaints since July 1996.  
After securing the necessary release, the 
RO should attempt to obtain copies of all 
records from the identified treatment 
sources.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and likely etiology of 
any demonstrated left arm or hand 
disability.  All indicated testing in 
this regard should be performed and the 
claims folder must made available to the 
examiner for review.  Based on the 
examination and review of the case, the 
examiner is requested to express an 
opinion as to the medical probability 
that any demonstrated left arm or hand 
disability is the result of disease or 
injury in service, as claimed by the 
veteran.  Complete rationale for all 
opinions expressed must be provided. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  
Thereafter, the RO should again review 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 



